Citation Nr: 0533543	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  98-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971, including service in Vietnam from July 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In January 1999 the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is of record.  

In a September 1999 decision, the Board found that the 
veteran's claim for service connection for PTSD was well 
grounded and remanded the case to the RO for further 
development.  That development having been completed, the 
case is again before the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially the Board notes that the record contains a recent 
statement from a VA psychiatrist that reports treatment at a 
VA outpatient treatment clinic for the veteran's psychiatric 
symptomatology, diagnosed as PTSD, since October 1999.  The 
current record contains no record of such treatment 
subsequent to October 7, 1999.  The record also indicates 
that the veteran received treatment for psychiatric symptoms 
at the VA facility in Dayton, Ohio.  No records reflecting 
this treatment are currently in the claims folder.  As VA has 
notice of the existence of these pertinent VA records, such 
must be retrieved and associated with the other evidence 
already on file. 38 U.S.C.A. § 5103A(b), (c) (West 2004); see 
Bell v. Derwinski, 2 Vet. App. 611(1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In view of the above this case is REMANDED for the following 
development:

1.	The AMC or RO should obtain copies of 
all clinical records documenting his 
reported treatment for psychiatric 
symptoms at the VA Medical facility in 
Dayton, and Ohio and copies of all 
clinical records documenting his 
reported treatment for psychiatric 
symptoms at the VA outpatient clinic 
at 543Taylor Avenue in Columbus Ohio, 
subsequent to October 7, 1999.  All 
records obtained should be associated 
with the claims folder.  

2.	Then, the RO should readjudicate the 
veteran's claim. If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. 
The case should then be returned to 
the Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


